UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 07-7595



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


KIRKWOOD DONNELL CABINESS,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Danville. Norman K. Moon, District Judge.
(4:02-cr-70031-NKM)


Submitted:   June 6, 2008                     Decided:   July 3, 2008


Before WILKINSON, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kirkwood Donnell Cabiness, Appellant Pro Se. Donald Ray Wolthuis,
OFFICE OF THE UNITED STATES ATTORNEY, Roanoke, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Kirkwood Cabiness appeals the district court’s order

denying his motions to compel and for reconsideration.      We have

reviewed the record and the district court’s order and find no

reversible error.     Accordingly, we affirm on the reasoning of the

district court.   See United States v. Cabiness, No. 4:02-cr-70031-

NKM) (W.D. Va. Oct. 16, 2007).      We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                            AFFIRMED




                                  -2-